 1

 2

 3

 4

 5

 6

 7

 8                                UNITED STATES DISTRICT COURT

 9                               EASTERN DISTRICT OF CALIFORNIA

10

11   UNITED STATES OF AMERICA,             )   2:21-po-00141-AC
                                           )
12                     Plaintiff,          )   [Proposed] ORDER TO DISMISS AND
                                           )   VACATE INITIAL APPEARANCE
13                v.                       )
                                           )
14   FABIAN ARREOLA,                       )   DATE: May 11, 2021
                                           )   TIME: 9:00 a.m.
15                     Defendant.          )   JUDGE: Hon. Allison Claire
                                           )
16                                         )
                                           )
17

18         It is hereby ordered that the plaintiff United States of

19   America’s Motion to Dismiss Case Number 2:21-po-00141-AC is GRANTED.

20         It is further ordered that the initial appearance scheduled on

21   May 11, 2021, is vacated.

22         IT IS SO ORDERED.

23

24   Dated: May 3,2021

25

26

27

28

     ORDER TO DISMISS AND
     VACATE INITIAL APPEARANCE                  1                 U.S. v. FABIAN ARREOLA
